Citation Nr: 0935642	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for fibromyalgia, also 
claimed as chronic pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1980 to August 1992 
and November 2001 to August 2003.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in July 2008 and 
was remanded for further development.  Unfortunately, another 
remand is required.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that the Veteran is afforded every possible 
consideration.

The Veteran is seeking service connection for fibromyalgia, 
also identified as chronic pain syndrome.  She reports that 
her condition manifests primarily as pain in her lower 
extremities, and that her symptoms have persisted since her 
return from southwest Asia in July 1992.  Service records 
indicate that she served in the Navy from 1980 to 1992, and 
that she was assigned to a ship in the Persian Gulf between 
January and July 1992.  After leaving active duty, the 
Veteran enlisted in the Army National Guard in September 1996 
and was called to active duty status again between November 
2001 and August 2003.  

The medical evidence indicates that the Veteran has received 
multiple diagnoses for her pain symptoms, including chronic 
pain syndrome and fibromyalgia, which was first diagnosed by 
a private doctor in June 1996.  Pursuant to the Board's 
remand instructions, the Veteran was afforded a VA 
examination in November 2008, to determine whether she has 
fibromyalgia or an undiagnosed illness as defined in 
38 C.F.R. § 3.317, and whether any such condition may be 
related to her active military service.  The examiner 
diagnosed chronic widespread pain syndrome and stated that, 
based on the record, fibromyalgia was first diagnosed in 
April 1997.  She concluded, however, that the Veteran's pain 
symptoms are related to her military service because they 
"more than likely than not [sic] started during her service 
commitment."  

Service connection is available for an injury or illness that 
begins during or because of active service, or that is 
permanently worsened because of active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran was not on 
active duty in 1996 when she was first diagnosed with a 
chronic pain disorder.  The Board notes that the examiner 
identified numerous pain symptoms, some of which were 
associated with other known injuries.  However, the etiology 
of many of the Veteran's symptoms was not discussed in the 
examination report.  It is not clear to the Board whether the 
examiner mistakenly believed the Veteran was on active duty 
when fibromyalgia was diagnosed in 1996, or whether she 
intended to relate the Veteran's current condition to 
particular symptoms which were observed prior to 1992, while 
the Veteran was on active duty.  A remand is therefore 
required to clarify the examiner's conclusion.

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the VA examiner who 
assessed the Veteran's condition in November 
2008, with instructions to review the record 
and respond to the following as specifically as 
possible:

a.	Identify the Veteran's symptoms which are 
associated with chronic pain 
syndrome/fibromyalgia and the approximate 
date of onset of these symptoms.

b.	Given that the Veteran was not on active 
duty when fibromyalgia was first diagnosed 
in 1996, is it at least as likely as not 
that her illness began during active duty?  

A complete rationale is requested for each 
opinion expressed.  

2.	 Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




